Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin D. Lee on 1/4/22.

The application has been amended as follows:
Claim 10: 
(Currently Amended) A display device comprising: a housing; a motor; a roller disposed in the housing; a flexible display configured to be rolled around the roller; an upper assembly coupled to an upper region of the flexible display; a lift assembly comprising a plurality of arms coupled to the upper assembly and configured to extend the flexible display from the housing by operation of the motor; a module cover comprises a plurality of segments, each segment coupled to a rear of the flexible display along a widthwise direction of the flexible display, wherein the plurality of segments is configured to be rolled around a module cover roller; at least one magnet disposed at each of the plurality of arms and a  movement of the plurality of arms, and wherein the at least one magnet is elongated and positioned along a lengthwise direction of each of the plurality of arms and aligned vertically when the lift assembly is fully extended.
Allowable Subject Matter
Claims 10, 12-16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 10, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: each segment coupled to a rear of the flexible display along a widthwise direction of the flexible display, wherein the plurality of segments is configured to be rolled around a module cover roller; at least one magnet disposed at each of the plurality of arms and positioned to face the rear of the flexible display; and a panel protection portion disposed between the flexible display and the module cover, wherein the module cover is forced against the 
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Auld (US 20120002357) in view of Pritchard (US 20040074123), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841